DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
3.        This application is a 371 of PCT/EP2020/055586 03/03/2020.
           Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application FRANCE 1902209 03/05/2019 filed on 09/07/21.

Information Disclosure Statement
4.       The information disclosure statement (IDS), filed on 09/07/21 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
5.        Applicant's election with traverse of Group I, claims 1-13 directed to a composition and species (i) monovalent salt, (ii) alpha-beta unsaturated alkyl ester of C1-C30 hydrophobic, and (iii) acrylamido hydrophilic in the reply filed on 06/27/22 is acknowledged. The traversal is on the ground(s) of amended features in claim 1. This is not found persuasive because the subject matter of elected invention is obvious over prior art (please See 103 rejection below). The requirement is still deemed proper and is therefore made FINAL. Accordingly, claims 14-16 have been withdrawn. Claims 1-3, 5-13 are examined below.

Claim Rejections - 35 USC § 112
6.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.        Claims 2, 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claim 2, improperly recite the Markush group in the form of “selected from A, B, and C,” which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
            Claim 8, improperly recite the Markush group in the form of “selected from … including: A, B; C,” which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
            Claim 9, improperly recite the Markush group in the form of “selected from: A; B, C,” which renders the claim indefinite because it is unclear which members of the group are part of the claimed invention. A proper Markush groups may be recited as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C." See MPEP § 2173.05(h).
            Appropriate correction is required.

Claim Rejections - 35 USC § 103
8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.         Claims 1-3, 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (US 2018/0148635; IDS filed on 09/07/21). 
            Regarding claims 1-3, 5-12, Shen discloses a suspension comprising an aqueous phase containing salts; and within said aqueous phase, associative polymer based particles, wherein salts are monovalent, divalent, or multivalent such as potassium chloride, ammonium chloride, sodium chloride, calcium chloride, sea water, brines, salt water, or produced water (para [0017], [0023], [0198], [0200]), wherein the associative polymer has a molecular weight ranging from about 10,000 to 20,000,000 (para [0016]; overlapping instant claim 5 range of greater than 500,000), wherein the associative polymer comprises chain C obtained by micellar polymerization comprising step E of micellar radical polymerization in which the following is brought into contact within an aqueous medium: hydrophilic monomers such as acrylamido monomers, dissolved or dispersed in said aqueous medium; hydrophobic monomers such as alpha-beta unsaturated alkyl esters of C1-C30 alkyl in the form of a micellar solution; and at least one radical polymerization initiator, wherein the initiator is water-soluble or water-dispersible; and at least one radical polymerization control agent such as  a compound carrying a thiocarbonylthio -S(C=S)- group (para [0046]-[0053], [0097], [0121], [0128]), wherein the salt content is in amount of 0.01 to about 30 wt% (para [0198]; overlapping instant claim 3 range of at least 5 wt%). 
            Regarding the claimed ‘aqueous phase comprises a salt content sufficient to provide a swelling ratio for associate polymer based particle ranging between 10 g/g and 50 g/g,’ it has been noted that the swelling ratio is dependent on the salt content and the type of associative polymer. Shen discloses the salt content is in amount of 0.01 to about 30 wt% (para [0198]; overlapping instant claim 3 range of at least 5 wt%) and associative polymer has a molecular weight ranging from about 10,000 to 20,000,000 (para [0016]; overlapping instant claim 5 range of greater than 500,000), wherein the claimed associative polymer is same as disclosed in Shen. It would have been obvious to one with ordinary skill, in the art at the time of invention, to obtain the claimed swelling ratio of the polymer in the aqueous phase, since Shen teaches the same associative polymer and the salt content sufficient as claimed. 
           Regarding claim 13, Shen discloses polymer in amount of about 0.001 to about 10 wt% (claim 7; wt. approx. vol.), fall into instant claim range of less than 70%.

Conclusion
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807. The examiner can normally be reached 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766